Case 1:20-cv-02362-DDD-NRN Document 109 Filed 03/28/21 USDC Colorado Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO
                          Judge Daniel D. Domenico

        Civil Action No. 1:20-cv-02362-DDD-NRN

        DENVER BIBLE CHURCH;
        ROBERT A. ENYART;
        COMMUNITY BAPTIST CHURCH; and
        JOEY RHOADS,

              Plaintiffs,
        v.

        XAVIER BECERRA, in his official capacity as Secretary, United States
        Department of Health and Human Services;
        UNITED STATES DEPARTMENT OF HEALTH AND HUMAN
        SERVICES;
        ALEJANDRO MAYORKAS, in his official capacity as Secretary,
        United States Department of Homeland Security;
        UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
        JANET YELLEN, in her official capacity as Secretary, United States
        Department of the Treasury;
        UNITED STATES DEPARTMENT OF THE TREASURY;
        GOVERNOR JARED POLIS, in his official capacity as Governor, State
        of Colorado;
        JILL HUNSAKER RYAN, in her official capacity as Executive
        Director, Colorado Department of Health and Environment; and
        COLORADO DEPARTMENT OF PUBLIC HEALTH AND
        ENVIRONMENT,

              Defendants.1


                    ORDER DENYING PLAINTIFFS’ MOTION
                     FOR INJUNCTION PENDING APPEAL




        1  Pursuant to Federal Rule of Civil Procedure 25(d), Xavier Becerra is
        automatically substituted for Alex M. Azar II, Alejandro Mayorkas is
        automatically substituted for Chad W. Wolf, and Janet Yellen is auto-
        matically substituted for Steven T. Mnuchin.


                                         -1-
Case 1:20-cv-02362-DDD-NRN Document 109 Filed 03/28/21 USDC Colorado Page 2 of 9




            Before the court is Plaintiffs’ motion for entry of an injunction pend-
        ing interlocutory appeal of the court’s order denying in part their request
        for a preliminary injunction. (Doc. 98.) The motion is denied.

                                    BACKGROUND

            On October 15, 2020, the court issued an order granting in part
        Plaintiffs’ motion for a preliminary injunction related to the public-
        health orders issued by the State of Colorado in response to the
        COVID-19 pandemic. (Doc. 65.) Plaintiffs had sought (1) to enjoin the
        State Defendants from enforcing against them any and all restrictions
        imposed by the State’s public-health orders; and (2) to enjoin the Federal
        Defendants from providing any further COVID-19 disaster relief funds
        to the State so long as the State’s allegedly unlawful public-health or-
        ders remained in effect.2 (Doc. 13.) The court granted Plaintiffs’ request
        to enjoin the State Defendants from enforcing: (1) the indoor occupancy
        limitations set forth in Public Health Order 20-35; and (2) the face-cov-
        ering requirement set forth in Executive Order D 2020 138 and Public
        Health Order 20-35, where the temporary removal of a face covering is
        necessary to carry out religious exercise. The court denied Plaintiffs’ re-
        quest to enjoin any other restriction imposed by the State’s public-health
        orders, and also denied Plaintiffs’ request to enjoin the Federal Defend-
        ants from distributing disaster relief funds to the State.




        2  For purposes of this Order, “State Defendants” means Defendants
        Jared Polis, Jill Hunsaker Ryan, and the Colorado Department of Public
        Health and Environment (“CDPHE”). “Federal Defendants” means De-
        fendants Xavier Becerra, the United States Department of Health and
        Human Services, Alejandro Mayorkas, the United States Department of
        Homeland Security, Janet Yellen, and the United States Department of
        the Treasury.


                                           -2-
Case 1:20-cv-02362-DDD-NRN Document 109 Filed 03/28/21 USDC Colorado Page 3 of 9




           Both the State Defendants and Plaintiffs appealed the court’s order
        on Plaintiffs’ preliminary-injunction motion. (Doc. 66; Doc. 74.) The
        Tenth Circuit temporarily stayed the court’s preliminary injunction
        (Doc. 73), but ultimately dismissed the State Defendants’ appeal and va-
        cated its stay order (Doc. 96). Plaintiffs’ interlocutory appeal remains
        pending, and Plaintiffs have filed the instant motion requesting that,
        pending resolution of their appeal, the court impose the injunctive relief
        that it previously denied. (Doc. 98.)

                                  APPLICABLE LAW

           While an appeal is pending from an interlocutory order that refuses
        an injunction, the court may “grant an injunction on terms for bond or
        other terms that secure the opposing party’s rights.” Fed. R. Civ.
        P. 62(d); see also Fed. R. App. P. 8(a)(1)(C). In evaluating a motion for
        entry of an injunction pending appeal, the court must consider:
        (1) whether the movants have made a strong showing that they are
        likely to prevail on the merits of their appeal; (2) whether the movants
        will be irreparably injured if the injunction is not granted; (3) whether
        granting the injunction will substantially harm the opposing parties;
        and (4) where the public interest lies. Hilton v. Braunskill, 481 U.S. 770,
        776 (1987); accord Roman Cath. Diocese of Brooklyn v. Cuomo, 141 S.
        Ct. 63, 66 (2020) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,
        20 (2008)); 10th Cir. R. 8.1(B)-(E); Evans v. Bd. of Cnty. Comm’rs of
        Boulder, Colo., 772 F. Supp. 1178, 1181 (D. Colo. 1991). “There is sub-
        stantial overlap between these and the factors governing preliminary
        injunctions [set forth in Winter,] not because the two are one and the
        same, but because similar concerns arise whenever a court order may
        allow or disallow anticipated action before the legality of that action has
        been conclusively determined.” Nken v. Holder, 556 U.S. 418, 434 (2009).




                                            -3-
Case 1:20-cv-02362-DDD-NRN Document 109 Filed 03/28/21 USDC Colorado Page 4 of 9




                                      DISCUSSION

            Plaintiffs’ merits arguments in their motion for injunction pending
        appeal are largely those made in their original motion for entry of a pre-
        liminary injunction. For the same reasons the court held that Plaintiffs
        are unlikely to succeed on the merits of many of their claims before this
        court, they are unlikely to prevail on the merits of their appeal. Namely,
        it is likely to be determined that: (1) the Colorado Disaster Emergency
        Act (“CDEA”) does not facially discriminate against religious exercise;3
        (2) most of the restrictions imposed by the State Defendants’ public-
        health orders are neutral and generally applicable and satisfy rational-
        basis review; (3) the State Defendants’ public-health orders are suffi-
        ciently comprehensible to a person of ordinary intelligence and not un-
        constitutionally vague; (4) individual notice and opportunity to be heard
        were not constitutionally required before the State Defendants issued
        their public-health orders; (5) Plaintiffs’ claims alleging violations of the
        Colorado Constitution, the CDEA, and the Colorado Administrative Pro-
        cedure Act (“APA”) are barred by the Eleventh Amendment to the fed-
        eral Constitution; and (6) Plaintiffs lack standing to bring their Reli-
        gious Freedom Restoration Act and Stafford Act claims against the Fed-
        eral Defendants. (Doc. 65.) The court is not persuaded that its determi-
        nations on these points are likely to be reversed on appeal. See Parish
        Oil Co. v. Dillon Cos., Inc., No. 05-cv-00081-REB-PAC, 2007 WL
        1063527, at *1 (D. Colo. Apr. 6, 2007) (movant that “merely rehashed



        3  Plaintiffs appear to assert that the court previously failed to address
        their “as-applied” challenge to the CDEA. (See Doc. 98 at 10 & n.15, 11.)
        To the contrary, it was Plaintiffs’ likelihood of success on a portion of
        this claim that warranted the preliminary injunctive relief granted by
        the court. (See Doc. 65 at 20-29 (evaluating Plaintiffs’ likelihood of suc-
        cess on merits of claim that State Defendants’ application of CDEA via
        issuance of public-health orders violates Free Exercise Clause).)


                                            -4-
Case 1:20-cv-02362-DDD-NRN Document 109 Filed 03/28/21 USDC Colorado Page 5 of 9




        arguments” court previously rejected had not shown it was likely to pre-
        vail on merits of appeal).

           Two of Plaintiffs’ arguments merit further discussion. First, Plain-
        tiffs contend that the court must adjudicate their claim that the State
        Defendants lacked authority under state law to issue the disputed pub-
        lic-health orders. Plaintiffs assert that their claims alleging violations
        of the Colorado Constitution, the CDEA, and the Colorado APA are
        “predicate issue[s]” that the court must decide before it can proceed to
        analyze whether the public-health orders violate any federal constitu-
        tional provision. (Doc. 106 at 8-10.) Not so. As explained in the court’s
        previous order, whether the State Defendants’ orders “are void under
        state law” as Plaintiffs contend is not for this court to decide because the
        Eleventh Amendment likely precludes the court from adjudicating
        Plaintiffs’ claims alleging violations of state law. (Doc. 65 at 37-38.)
        Plaintiffs cite Osborn v. Bank of the United States, 22 U.S. 738 (1824),
        in support of their argument that the court is required to decide “inter-
        twined state law issues.” (Doc. 106 at 9.) The Supreme Court held in Os-
        born that when a federal court has subject-matter jurisdiction over a
        federal claim, it also has so-called “pendent jurisdiction” to adjudicate
        related state-law claims over which it otherwise would not have juris-
        diction. But “neither pendent jurisdiction nor any other basis of jurisdic-
        tion may override the Eleventh Amendment.” Pennhurst State Sch. &
        Hosp. v. Halderman, 465 U.S. 89, 121 (1984). “A federal court must ex-
        amine each claim in a case to see if the court’s jurisdiction over that
        claim is barred by the Eleventh Amendment,” even if the result is that
        pendent state-law claims must be split off and brought in state court.
        Id. at 121-22. Plaintiffs are not likely to prevail on their “ultra vires”
        argument on appeal because of Eleventh Amendment immunity.




                                           -5-
Case 1:20-cv-02362-DDD-NRN Document 109 Filed 03/28/21 USDC Colorado Page 6 of 9




            Second, Plaintiffs argue that even if some restrictions in the State
        Defendants’ public-health orders are neutral and generally applicable
        under Employment Division, Department of Human Resources of Oregon
        v. Smith, 494 U.S. 872 (1990), such restrictions are nonetheless subject
        to strict scrutiny because (1) they unduly burden Plaintiffs’ free exer-
        cise, and (2) Cantwell v. Connecticut, 310 U.S. 296 (1940), not Smith,
        controls the analysis here. In support of their first point, Plaintiffs cite
        Justice Souter’s concurrence in Church of the Lukumi Babalu Aye, Inc.
        v. City of Hialeah, 508 U.S. 520 (1993), and the Seventh Circuit’s deci-
        sion in Listecki v. Official Committee of Unsecured Creditors, 780 F.3d
        731 (7th Cir. 2015). But whatever their merits, the cited concurrence
        and out-of-circuit opinion are not controlling authority.4 The majority
        opinion in Lukumi and subsequent Tenth Circuit decisions hold that a
        neutral law of general applicability “need not be justified by a compel-
        ling governmental interest even if the law has the incidental effect of
        burdening a particular religious practice.” 508 U.S. at 531; United States
        v. Hardman, 297 F.3d 1116, 1126 (10th Cir. 2002) (even law that “sub-
        stantially” burdens religious practice not subject to strict scrutiny if neu-
        tral and generally applicable).

            In support of their second point, Plaintiffs note that the Smith Court
        characterized Cantwell and other prior decisions that had applied strict
        scrutiny to neutral and generally applicable laws as distinguishable be-
        cause they “involved not the Free Exercise Clause alone, but the Free



        4    Indeed, it is questionable whether Listecki is even controlling author-
        ity in the Seventh Circuit with respect to the “subsequent [undue bur-
        den] step after the Smith test” applied in that case. See Nat’l Inst. of
        Family & Life Advocs. v. Schneider, 484 F. Supp. 3d 596, 624 n.27 (N.D.
        Ill. 2020) (noting that Listecki appears to be a lone outlier and other Sev-
        enth Circuit and Supreme Court decisions make no reference to this
        “subsequent step” after the Smith analysis).


                                            -6-
Case 1:20-cv-02362-DDD-NRN Document 109 Filed 03/28/21 USDC Colorado Page 7 of 9




        Exercise Clause in conjunction with other constitutional protections.”
        Smith, 494 U.S. at 881. Plaintiffs argue that this case falls into that
        category because the disputed public-health orders violate both their
        free exercise and due process rights. (Doc. 106 at 2-3.) But the court has
        held that the orders likely comply with due process. (See Doc. 65
        at 29-37.) What is more, Plaintiffs did not make this argument in their
        original motion for entry of a preliminary injunction. There, they cited
        Smith and its progeny as the authority controlling the free exercise anal-
        ysis, and argued that the disputed public-health orders should be sub-
        ject to strict scrutiny because they are not neutral and generally appli-
        cable. (See Doc. 13 at 17-20.) Nowhere did Plaintiffs cite Cantwell or ar-
        gue that a neutral and generally applicable restriction that “unduly bur-
        dens” religious practice should be subject to strict scrutiny. (See id.) A
        motion for injunction pending appeal should not be used to raise new
        arguments that could have been made at the outset in the preliminary-
        injunction motion; the Tenth Circuit likely will not consider such argu-
        ments on appeal. United States v. Power Eng’g Co., 10 F. Supp. 2d 1165,
        1170 (D. Colo. 1998); O’Donnell v. Harris Cnty., 260 F. Supp. 3d 810, 815
        (S.D. Tex. 2017). Plaintiffs are unlikely to prevail on appeal on their ar-
        gument that all of the restrictions in the State Defendants’ public-health
        orders are subject to strict scrutiny.

           The merits factor is “critical” to the analysis of whether to issue an
        injunction pending appeal. Nken, 556 U.S. at 434. But if Plaintiffs were
        to show that the three “harm” factors “tip decidedly” in their favor, the
        showing required on the merits factor would be “somewhat relaxed”—
        they need only show that they have raised “questions so serious, sub-
        stantial, difficult, and doubtful as to make the issue ripe for litigation
        and deserving of more deliberate investigation.” Fed. Trade Comm’n v.
        Mainstream Mktg. Servs., Inc., 345 F.3d 850, 852 (10th Cir. 2003). That



                                           -7-
Case 1:20-cv-02362-DDD-NRN Document 109 Filed 03/28/21 USDC Colorado Page 8 of 9




        is not the case here. There is certainly harm to the Plaintiffs in being
        prevented from worshipping in the more intimate manner they desire—
        standing and sitting next to each other, shaking and holding hands, em-
        bracing, and engaging in other communal worship activities that involve
        close contact. The court sympathizes with these desires, and this harm
        to Plaintiffs likely is irreparable. But the court has determined that the
        State Defendants’ prohibition on such activities likely does not violate
        Plaintiffs’ free exercise rights under the circumstances. And the court
        cannot say that the harm to Plaintiffs tips the balance “decidedly” in
        their favor when it is weighed against the potential harm to the public
        if the State Defendants’ compelling interest in limiting the spread of
        COVID-19 were hindered by a blanket prohibition on enforcement of any
        and all public-health restrictions—including those neutral and gener-
        ally applicable restrictions as seemingly mild as requiring more frequent
        cleaning and sanitization of high-touch areas. Likewise, the public could
        be substantially harmed if the Federal Defendants were barred from
        distributing necessary disaster relief funds to the State. Because the
        balance of harms does not tip decidedly in Plaintiffs’ favor, a strong
        showing on the merits factor is required.

                                    CONCLUSION

           Plaintiffs have not made the required strong showing that they will
        likely succeed on the merits of their appeal, and their Motion for Injunc-
        tion Pending Appeal (Doc. 98) is therefore DENIED.

           Plaintiffs’ motions (Doc. 99; Doc. 105) to file briefs that exceed the
        word limitations in the court’s Practice Standards are DENIED AS
        MOOT. The court notes, however, that the number of words used by
        Plaintiffs in their briefs does not appear to have been necessary.




                                           -8-
Case 1:20-cv-02362-DDD-NRN Document 109 Filed 03/28/21 USDC Colorado Page 9 of 9




        Plaintiffs are encouraged to make their arguments more focused and
        concise in the future.

        DATED: March 28, 2021           BY THE COURT:




                                        Hon. Daniel D. Domenico




                                       -9-
